Court of Appeals, State of Michigan

                                                ORDER
                                                                               Thomas C. Cameron
 People of MI v Matthew Ryan Grant                                               Presiding Judge

 Docket No.     338615                                                         Mark J. Cavanagh

 LC No.         16-007093-01 -FC                                               Douglas B. Shapiro
                                                                                 Judges


                The Court orders that the November 26, 2019 unpublished opinion is hereby AMENDED
to correct a clerical error: On page 1, the second sentence of the Background section is corrected to read:
"Defendant offered HW $100 in exchange for sex."

               In all other respects, the November 26, 2019 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                   FEB O3 2020
                                         Date